Title: To Thomas Jefferson from Philip Mazzei, 9 July 1785
From: Mazzei, Philip
To: Jefferson, Thomas


L’Orient, 9 July 1785. He sailed from New York 17 June and arrived in L’Orient this day. “I have with me so many bundles of letters and other papers for you as to cost you perhaps 30 louis, were the whole to be sent by post. Mr. Short could perhaps have his for 60 or 70 francs. I cannot get to Paris before the 21st or 22nd of this month; nonetheless I esteem it proper to bring all of it myself, since I do not know which  are of greatest urgency.” TJ will have time to reply to these by the next packet, since it will not sail during July. Asks TJ to write him at Versailles poste restante and to let him know if he may have a room “in the hotel where you are staying.” Encloses a letter to be given by TJ or Short to the post, since because of its urgency it is “not a matter to be entrusted to a servant.” Will pass through Nantes and stop there three or four days. “If you see the Marquis de Lafayette you may tell him that I have letters for him too and the rattlesnake.”
